By JUDGE ALFRED D. SWERSKY
The question before the Court is whether or not this Court, in a garnishment proceeding, has the authority to "pierce the corporate veil" so as to subject the property of a non-party corporation to the lien of a judgment rendered against an individual defendant in this case.
The garnishment statutes (S 8.01-511, et seq.) do not authorize such a proceeding, and the piercing of the corporate veil is an equitable proceeding (see this Court’s opinion in Dutterer, Inc. v. Gross, Chancery No. 18640) requiring the filing of an appropriate Bill of Complaint.
Unless there are further garnishment proceedings, the garnishment will be dismissed.